DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 11/29/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) under 35 USC 102 and 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Applicant argued on the page 10 of the remark Dickow does not discloses “ receiving, from mobile device, a request to receive the vehicle data, the request being generated by the mobile device in response to a request from a system separate from the vehicle”.
 	Examiner respectfully disagrees, Irey US 2021/0334865 discloses  receiving, from mobile device, a request to receive the vehicle data, the request being generated by the mobile device in response to a request from a system separate from the vehicle”  (par 0024 mobile devices that may travel within vehicles, and/or devices outside of vehicles that are configured to receive and process vehicle and driving data, wherein the mobile device received the driving vehicle data from the vehicle telemetric system in response of the request from the mobile device)

 	Examiner respectfully disagrees, Irey discloses , verifying, in response to the request , a live connection between a vehicle device and a vehicle par 0028 driving data collected by vehicle sensor(s) and/or telematics device(s). 0029, vehicle data may be aggregated over a predetermined period of time in order to obtain more data and/or more accurate data,par 0038 mobile computing device 215 within the vehicle 210 may be used to collect, i.e. receiving,  vehicle performance and condition data and/or to receive vehicle performance and condition data, i.e. vehicle data, from sensors 211, i.e. vehicle device and vehicle , and 0039 When mobile computing device 215 within the vehicle 210 is used to detect vehicle performance and condition data and/or to receive vehicle performance and condition data from vehicle sensors 211, the mobile computing device 215 may store, analyze, i.e. verifying, in response of  the collecting receive vehicle performance and condition data, i.e. vehicle data, , and/or transmit the vehicle performance and condition data to one or more other devices, par 0089 User C has a driving analysis and vehicle maintenance mobile application downloaded and running on his mobile device. Upon launching, the driving analysis and vehicle maintenance mobile application receives vehicle performance and condition data from Vehicle C (User C's car) which had been collected over the past year. The driving analysis and vehicle maintenance mobile application analyzes the received driving data, i.e. vehicle data.
 	Applicant argued on the page 12 of the remark that Buttolo does not disclose verifying that the user device received the vehicle data from the vehicle device during the live connection.
  	Examiner respectfully disagrees. Irey discloses verifying that the user device received the vehicle data from the vehicle device during the live connection( par 0089 User C has a driving analysis and vehicle maintenance mobile application downloaded and running on his mobile device. Upon launching, mobile application analyzes the received driving data, i.e. vehicle data.)
 	Applicant argued on the page 12 of the remark that receiving external vehicle data stored remotely from the vehicle, the user device, and the vehicle device.
 	Examiner respectfully disagrees. Irey discloses receiving external vehicle data stored remotely from the vehicle, the user device, and the vehicle device., par 0087 [0087] The driving analysis and vehicle pricing mobile application analyzes the received driving data, i.e. external vehicle data,  and identifies various user behaviors, and 0069 The driving analysis and vehicle maintenance server 450 may include a driving data and/or vehicle maintenance database 452, i.e. external vehicle data stored remotely.

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory  obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,040. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,681,040. include all the limitations of claim 1 of the instant application. 
 	As per claim 1, Patent #10,681,040 does not explicitly disclose verifying, in response to the request, a live connection between a vehicle device and a vehicle; verifying that the user device received the vehicle data from the vehicle device during the live connection;  receiving external vehicle data stored remotely from the vehicle, the user device, and the vehicle device. However, Irey US 2021/0334865 discloses Irey discloses , verifying, in response to the request , a live connection between a vehicle device and a vehiclepar 0028 driving data collected by vehicle sensor(s) and/or telematics device(s). 0029, vehicle data may be aggregated over a predetermined period of time in order to obtain more data and/or more accurate data,par 0038 mobile computing device 215 within the vehicle 210 may be used to collect, i.e. receiving,  vehicle performance and condition data and/or to receive vehicle performance and condition data, i.e. vehicle data, from sensors 211, i.e. vehicle device and vehicle , and 0039 When mobile computing device 215 within the vehicle 210 is used to detect vehicle performance and condition data and/or to receive vehicle performance and condition data from vehicle sensors 211, the mobile computing device 215 may store, analyze, i.e. verifying, in response of  the collecting receive vehicle performance and condition data, i.e. vehicle data, , and/or transmit the vehicle performance and condition data to one or more other devices, par 0089 User C has a driving analysis and vehicle maintenance mobile application downloaded and running on his mobile device. Upon launching, the driving analysis and vehicle maintenance mobile application receives vehicle performance and condition data from Vehicle C (User C's car) which had been collected over the past year. The driving analysis and vehicle maintenance mobile application analyzes the received driving data, i.e. vehicle data.
 	Irey discloses verifying that the user device received the vehicle data from the vehicle device during the live connection( par 0089 User C has a driving analysis and vehicle maintenance mobile application downloaded and running on his mobile device. Upon launching, the driving analysis and vehicle maintenance mobile application receives vehicle performance and condition data from Vehicle C (User C's car) which had been collected over the past year. The driving analysis and vehicle maintenance mobile application analyzes the received driving data, i.e. vehicle data and Irey discloses receiving external vehicle data stored remotely from the vehicle, the user device, and the vehicle device., par 0087 [0087] The driving analysis and vehicle pricing mobile application analyzes the received driving data, i.e. external vehicle data,  and identifies various user behaviors, and 0069 The driving analysis and vehicle maintenance server 450 may include a driving data and/or vehicle maintenance database 452, i.e. external vehicle data stored remotely.

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of instant application, based on the teaching of analysis the vehicle data by the mobile device of Irey, because doing so would provide analysis the vehicle data to identify the proper vehicle.

Instant application 16/861974
 Patent #10,681,040
21. (New) A computer-implemented method of authenticating a user using multi- factor authentication, comprising: receiving a request from a user device to authenticate a user; 
verifying, in response to the request, a live connection between a vehicle device and a vehicle;



 receiving vehicle data obtained over a wireless network connection from the user device; 
verifying that the user device received the vehicle data from the vehicle device during the live connection;
 receiving external vehicle data stored remotely from the vehicle; 
comparing the received vehicle data to the received external vehicle data; 


determining the received vehicle data matches the received external vehicle data; and 

authenticating the user device based on the determined match.  








   1. A computer-implemented method of authenticating a user using multi-factor authentication, comprising: 
receiving a request from a user device to authenticate a user; 
determining the user device is linked to a vehicle system over a wireless network connection; 

receiving, from the user device, credential information associated with the user; receiving vehicle data from the linked vehicle system obtained over the wireless network connection, the vehicle data including evidence of the wireless network connection;
 
receiving external vehicle data stored remotely from the vehicle; 
comparing the received vehicle data to the received external vehicle data; comparing the received credential information to stored user data; determining the received vehicle data matches the received external vehicle data and 
the received credential information matches the stored user data; and 
determining the user is authenticated by responding to the received request and granting access. 
    
       





   


 	








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34, 36-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dickow US 2017/0001649 in view of Irey US 2021/0334865.

As per claim 34, Dickow disclose a vehicle-connectable device distinct from a vehicle, for authenticating a user using multi-factor authentication, 
 comprising: one or more memory units storing instructions ( par 0032 computing platform 104, the mobile device 152 may include one or more processors 164 configured to execute instructions of mobile applications loaded to a memory 166 of the mobile device 152 from storage medium 168 of the mobile device 152); and one or more processors that execute the instructions to perform operations ( par 0023 the computing platform 104 may be configured to execute instructions of vehicle applications 110 ) comprising: 
  storing vehicle data (par 0043 each listed UUID 206, the permission table 210, and 0005, a system includes a permission table indicating unique identifiers of mobile devices authorized to access elements of vehicle data; each listed UUID 206, the permission table 210 may further include information descriptive of which elements of vehicle data 202, i.e. vehicle data  are to be made available to the mobile device 152  where in the permission table storing as by holding the vehicle data); 
 establishing a communication connection with a mobile device (par 0032 The computing platform 104 may also include a device link interface 170 to facilitate i.e. establishing, the integration, i.e. communication connection, of functionality of the mobile applications and 0035  The vehicle 102 further includes one or more mobile devices 152 connected( i.e. communication connection) to the vehicle 102 via data connections 204 and 0038 the data connection 204-A may be established between the wireless transceiver 154 of the mobile device 152-A and the wireless transceiver 150 of the computing platform 104);
 receiving, from the mobile device, a request to receive the vehicle data ( par 0006  a mobile device having a wireless transceiver and a data collection application, configured to request an element of vehicle data from a vehicle using the wireless transceiver by providing a unique identifier of the mobile device and an indication of the data collection application to the vehicle; abstract ,A computing platform of a vehicle may receive a request from a mobile device executing a data collection application using an element of vehicle data. claim 16  receiving a request from a mobile device executing a data collection application requiring an element of vehicle data); and   
  transmitting, in response to the request, the vehicle data to the mobile device ( 0046 user interface 300-A of the computing platform 104 for requesting authorization for the mobile device 152 to receive vehicle data 202  and [0020] To provide, i.e. transmitting,  for security of the vehicle data, the driver or other vehicle occupant may use the computing platform in the vehicle to configure a BLE characteristic to include a UUID unique to the mobile device of the occupant and 0037 The data connections 204 may include, for example, data connections 204 to the computing platform 104 to receive vehicle data 202 from various vehicle components and par 0034 data-sharing system for the mobile device 152 to communicate vehicle or other data from the vehicle 102 to mobile devices 152 within the vehicle 102). 
Dickow does not explicitly disclose  receiving, from mobile device, a request to receive the vehicle data, the request being generated by the mobile device in response to a request from a system separate from the vehicle” . 
 	However, Irey discloses receiving, from mobile device, a request to receive the vehicle data, the request being generated by the mobile device in response to a request from a system separate from the vehicle”  (par 0024 mobile devices that may travel within vehicles, and/or devices outside of vehicles that are configured to receive and process vehicle and driving data, wherein the mobile device received the driving vehicle data from the vehicle telemetric system in response of the request from the mobile device).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of the receiving a request from a mobile device executing a data collection application requiring an element of vehicle data of Dickow, based on the teaching of vehicle data analysis by the mobile device of Irey, because doing so would identify corresponding characteristics of the vehicle  ( par 0024).



 	As per claim 36, Dickow in view of Ireydisclose the vehicle-connectable device of claim 34, the operations further comprising establishing a communication connection with the vehicle (Dickow, par 0030 the computing platform 104 may also be configured to communicate with mobile devices 152 of the vehicle occupants).  

 	As per claim 37, Dickow in view of Irey discloses the vehicle-connectable device of claim 34, wherein the vehicle- connectable device is a self-contained fob configured to connect to a port of the vehicle (Dickow, par 0028 radio transceiver module configured to communicate with key fobs, i.e. self-contained fob, or other local vehicle 102 devices).  
 	As per claim 40, Dickow in view of Irey discloses the vehicle-connectable device of claim 34, wherein the communication connection with the mobile device is a Wi-Fi or BluetoothTM connection (Dickow, par 0033 When the mobile device 152 is paired with the computing platform 104 (e.g., via a BLUETOOTH connection)).   





Claims 21-24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al US 9,875,589 in view of LaBarre et al Patent No. 10,853,881 in view of Irey US 2021/0334865.

 	As per claim 21, a computer-implemented method of authenticating a user using multi-factor authentication, comprising:
receiving a request from a user device to authenticate a user (col 2, lines 60-65, , mobile device may request access to the vehicle, wherein the request include the mobile device identifier and current location of the device );
 verifying, in response to the request , a live connection between a vehicle device and a vehicle ( col 2, lines 63-67, upon confirmation, i.e. verifying, the vehicle may grant access i.e. connection, to the user in procession of the mobile device); 
receiving vehicle data obtained over a wireless network connection from the vehicle device (col 10, lines 15-20, At time index (A), the computing platform 104 of the vehicle 102 broadcasts, an encrypted message indicating that access to the vehicle 102 may be available, the encrypted broadcast message includes the encrypted broadcast may be secured using the pre-shared encryption key associated with the current transaction and/or include the received vehicle identifier ,i.e. vehicle data, and a current vehicle 102 location, i.e. vehicle data, offset using the location offset value wherein the mobile device received the vehicle identifier and vehicle location form the vehicle 102 at the index A ); 
verifying that the user device received the vehicle data from the vehicle device during the live connection (  At time index (C), the mobile device 152 determines whether the vehicle identifier 232 advertised by the broadcasting vehicle 102 corresponds to the vehicle identifier received from the server 206 in association with the current transaction,   par 0105  At block 508, the automated item transfer vehicle 120A compares, i.e. verifying,  the authorized region of the user with the location, i.e.  the vehicle data of the automated item transfer vehicle 120A to determine,  whether the location of the automated item transfer vehicle 120A is within the authorized region of the user); 
receiving external vehicle data stored remotely from the vehicle ( col 1, lines 44-47, received from a device positioning system, i.e. remotely, a device identifier and device location, i.e. vehicle data and wherein a device positioning system is remotely from the vehicle); 
comparing the received vehicle data to the received external vehicle data (At time index (G), the vehicle 102 detects whether the device identifier 246 broadcasted by the mobile device 152 corresponds to the device identifier received from the server 206 in association with the current transaction ); 
determining the received vehicle data matches the received external vehicle data((52)    At time index (H), the vehicle 102 determines whether the location 250 being broadcasted by the mobile device 152 corresponds to the current location of the vehicle 102 ); and 
authenticating the user device based on the determined match ( (53) At time index (I), upon confirmation of the device identifier and the location of the mobile device 152, the vehicle 102 broadcasts access confirmation to the vehicle 102).
Buttolo does not explicitly disclose 
 	receiving vehicle data obtained over a wireless network connection from the user device.
However, in analogous art, LaBarre disclose receiving vehicle data obtained over a wireless network connection from the user device (col 23 lines 47-55, the mobile payment device 124 may transmit the vehicle identification information to the server wherein the server received the vehicle identification information, i.e. vehicle data, from the user mobile device and see also col 11, lines 18-35).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of the authentication controller of the vehicle may broadcast an access confirmation to the mobile device in response to a successful confirmation of the mobile device identifier and location of Buttolo, based on the teaching of receive the identification of the vehicle number and comparing of it of Labarre, because doing so would identify corresponding characteristics of the vehicle  ( col 23 lines 47-55).
 	The combination does not explicitly disclose verifying, in response to the request , a live connection between a vehicle device and a vehicle; verifying that the user device received the vehicle data from the vehicle device during the live connection; receiving external vehicle data stored remotely from the vehicle, the user device, and the vehicle device.
 Irey discloses , verifying, in response to the request , a live connection between a vehicle device and a vehicle par 0028 driving data collected by vehicle sensor(s) and/or telematics device(s). 0029, vehicle data may be aggregated over a predetermined period of time in order to obtain more data and/or more accurate data,par 0038 mobile computing device 215 within the vehicle 210 may be used to collect, i.e. receiving,  vehicle performance and condition data and/or to receive vehicle performance and condition data, i.e. vehicle data, from sensors 211, i.e. vehicle device and vehicle , and 0039 When mobile computing device 215 within the vehicle 210 is used to detect vehicle performance and condition data and/or to receive vehicle performance and condition data from vehicle sensors 211, the mobile computing device 215 may store, analyze, i.e. verifying, in response of  the collecting receive vehicle performance and condition data, i.e. vehicle data, , and/or transmit the vehicle performance and condition data to one or more other devices, par 0089 User C has a driving analysis and vehicle maintenance mobile application downloaded and running on his mobile device. Upon launching, the driving analysis and vehicle maintenance mobile application receives vehicle performance and condition data from Vehicle C (User C's car) which had been collected over the past year. The driving analysis and vehicle maintenance mobile application analyzes the received driving data, i.e. vehicle data.
 	
 	 Irey discloses verifying that the user device received the vehicle data from the vehicle device during the live connection( par 0089 User C has a driving analysis and vehicle maintenance mobile application downloaded and running on his mobile device. Upon launching, the driving analysis and vehicle maintenance mobile application receives vehicle performance and condition data from Vehicle C (User C's car) which had been collected over the past year. The driving analysis and vehicle maintenance mobile application analyzes the received driving data, i.e. vehicle data.)
 	Irey discloses receiving external vehicle data stored remotely from the vehicle, the user device, and the vehicle device., par 0087 [0087] The driving analysis and vehicle pricing mobile application analyzes the received driving data, i.e. external vehicle data,  and identifies various user behaviors, and 0069 The driving analysis and vehicle maintenance server 450 may include a driving data and/or vehicle maintenance database 452, i.e. external vehicle data stored remotely.

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of the authentication controller of the vehicle may broadcast an access confirmation to the mobile device in response to a successful confirmation of the mobile device identifier and location of Buttolo, based on the teaching of receive the identification of the vehicle number and comparing of it of Labarre, based on the teaching of vehicle data analysis by the mobile device of Irey, because doing so would identify corresponding characteristics of the vehicle  ( par 0024). 


As per claim 22, Buttolo in view of LaBarre in view of Irey disclose the method of claim 21, LaBarre discloses wherein the vehicle device is communicably connected to the vehicle (col 8, lines 48-52 mobile payment device 124, i.e. vehicle device, which may be permanently installed i.e. connected, in the vehicle 108).  
As per claim 23, Buttolo in view of LaBarre  In view of Irey disclose the method of claim 21, LaBarre discloses wherein the live connection is a connection between the vehicle device and a physical port of the vehicle (col 8, lines 48-52 mobile payment device 124, i.e. vehicle device, which may be permanently installed i.e. connected, in the vehicle 108, i.e. a physical port of the vehicle).  
As per claim 24. Buttolo in view of LaBarre In view of Irey disclose the method of claim 21, wherein the vehicle data from the user device, i.e. LaBarre. col 23 lines 47-55, the mobile payment device 124 may transmit the vehicle identification information, to the server wherein the server received the vehicle identification information, i.e. vehicle data, from the user mobile device) comprises at least one of: driving history data, vehicle registration information, or vehicle identification information (LaBarre, col 26, lines 30-40 At block 502, vehicle identification information for an autonomous vehicle may be obtained. Vehicle identification information may include any suitable information which may identify the vehicle such as, for example, the make, model, and year of the vehicle, the owner of the vehicle, etc. In some embodiments, the server 140 may obtain a VIN number, a license plate number, a barcode which contains vehicle identification information).  

As per claim 26. Buttolo in view of LaBarre In view of Irey disclose The method of claim 25, wherein the vehicle data from the user device was generated, recorded, or sensed by the vehicle device( Buttolo, col 29, lines 5-15  Data may be collected from a variety of sensors within or communicatively connected to the mobile device 110  and The sensors may include the GPS unit 206, an accelerometer unit (not shown), an image capture unit (not shown), a distance sensor (not shown), a tachometer (not shown), a speedometer (not shown), or other vehicle sensors 120 within the vehicle 108. The data may be collected and stored on the mobile device 110 or may be communicated to the server 140 via the network 130).  
As per claim 27. Buttolo in view of LaBarre  in view of Irey disclose The method of claim 21, wherein the vehicle data from the user device comprises vehicle location information determined by the vehicle device ( LaBarre, col 29, lines 15-25 At block 608, the mobile device 110 may determine whether the vehicle trip is complete. The vehicle trip may be determined to be complete for example, upon the arrival of the vehicle 108 at the destination location, when the engine of the vehicle 108 is shut off, when the passenger exits the vehicle 108).  
As per claim 28. Buttolo in view of LaBarre in view of Irey  disclose The method of claim 27, wherein the vehicle device comprises a Global Positioning System (GPS) device, an Inertial Reference Unit (IRU), or a local tracking system ( Buttolo, disclose col 9, lines 55-65  receipt of the instructions 252, the computing platform 104 may compare current vehicle 102 location as provided, for instance, by the GPS controller 146 to the pick-up location and may navigate the vehicle 102 to the pick-up location if the current location does not match the desired pick-up location).  
As per claim 29. Buttolo in view of LaBarre in view of Irey disclose The method of claim 27 further comprising: receiving a location of the user device ( LaBarre, col 23, lines 46-60,  The mobile payment device 124 may transmit the vehicle identification information to, i.e. receiving,  the server 140, which may in turn, identify corresponding characteristics of the vehicle and compare the corresponding characteristics for the vehicle 108 to characteristics for other autonomous vehicles to identify other autonomous vehicles having similar vehicle characteristics wherein the server 140 received the vehicle location. The server 140 may compare autonomous operation features, a type and version of each of the autonomous operation features, an operation of each of the autonomous operation features, a type and version of autonomous operation feature control software, settings of the autonomous operation features, the age, a location associated with the vehicle such as a garaging location, the type of transmission, the engine type, etc., of the vehicle to other autonomous vehicles.) ; and comparing the received user device location to the vehicle location information (LaBarre, col 23, lines 46-60the server 140 may compare autonomous operation features, a type and version of each of the autonomous operation features, an operation of each of the autonomous operation features, a type and version of autonomous operation feature control software, settings of the autonomous operation features, the age, a location associated with the vehicle such as a garaging location, the type of transmission, the engine type).  
As per claim 30,  Buttolo in view of LaBarre In view of Irey  disclose The method of claim 21, wherein the vehicle device is configured to communicate over a wireless communications path with the user device ( Buttolo col 4, lines 27-32  the wireless transceiver 150 of the vehicle 102 and the mobile device 152 may communicate using a BLUETOOTH Low Energy (BLE) network, e.g., the BLUETOOTH controller (an advertiser) of the vehicle 102 may broadcast a notification based, for instance, on a current geographic location of the vehicle 102).  
As per claim 31. Buttolo in view of LaBarre In view of Irey disclose The method of claim 30, wherein the vehicle device is configured to communicate over the wireless communications path using a Wi-Fi or BluetoothTM connection (Buttolo col 4, lines 27-32 the wireless transceiver 150 of the vehicle 102 and the mobile device 152 may communicate using a BLUETOOTH Low Energy (BLE) network, e.g., the BLUETOOTH controller (an advertiser) of the vehicle 102 may broadcast a notification based, for instance, on a current geographic location of the vehicle 102).  
As per claim 32. Buttolo in view of LaBarre in view of Irey  disclose The method of claim 21, wherein the request from the user device was generated in response to a secure link existing between the user device and the vehicle device (Buttolo, col 2, lines 30-35, communication interface (such as BLUETOOTH Low Energy (BLE)) may be in communication,i.e. secure link with smartphones or other personal devices of the vehicle users. Using the communication interface).  
As per claim 33. Buttolo in view of LaBarre in view of Irey disclose The method of claim 21, wherein the received vehicle data is encrypted (Buttolo, fig.4B, col 10, lines 15-20, vehicle broadcast the encrypted vehicle identifier to the mobile device), and the method further comprises decrypting the received vehicle data prior to the comparing (Buttolo, fig.4B, decrypting the received message that include vehicle identification, then verifying the vehicle identifier).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al US 9,875,589 in view of LaBarre et al Patent No. 10,853,881 in view of Irey US 2021/0334865  in view of Lesesky US 2016/0247153.

As per claim 25. Buttolo in view of LaBarre in view of Irey disclose the method of claim 21, wherein the vehicle data, including at least one of: accelerator pedal behavior data, steering behavior data, speed data, acceleration data, common distance data, or common route data (LaBarre, col 28, lines 55-65 Upon receiving an indication of the start of the vehicle trip, the mobile device 110 may record a time stamp associated with the start of the vehicle trip (block 604). The time stamp may include the date, time of day, location, or other information related to the vehicle trip. The time stamp may be further associated with additional information during or upon completion of the vehicle trip, including the following: distance traveled, estimated duration of the vehicle trip, estimated duration of vehicle operation during the vehicle trip, destination location of the vehicle trip, or time, duration, and location of stops).  
 The combinations does not explicitly disclose wherein the vehicle data from the user device comprises biometric driver data associated with the vehicle.
 However, Lesesky discloses wherein the vehicle data from the user device comprises biometric driver data associated with the vehicle( par 0009 electronically verifying comprises reading biometric data of the vehicle driver and matching the biometric data to data stored in memory of the mobile device).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of the authentication controller of the vehicle may broadcast an access confirmation to the mobile device in response to a successful confirmation of the mobile device identifier and location of Buttolo, based on the teaching of receive the identification of the vehicle number and comparing of it of Labarre, based on the analyzing the vehicle data by the phone of Irey, based on the teaching of biometric data of vehicle driver of Lesesky, because doing so would verify to confirm the driver identification data received by the mobile device matches the assigned vehicle driver( par 0009).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dickow et al US 2017/0001649 in view of Irey US 2021/0334865 in view of Buttolo et al US 9,875,589. 
As per claim 35, Dickow in view of Irey discloses the device of claim 34, the operations further comprising: 
 receiving, from the mobile device, a request for vehicle data ( par 0064 The user interface 300 may further include information descriptive of the particular vehicle data 202 being requested by the mobile device 152 and/or a purpose for the collection of the vehicle data 202); and
 transmitting confirmation of the communication connection to the authentication device ( par 0064 computing platform 104 may present a user interface  to receive confirmation or rejection of the connection of the mobile device 152 to, i.e. transmitting, the computing platform 104, i.e. authentication device , for retrieval of vehicle data 202).  
The combination  does not explicitly disclose receiving, from an authentication device separate from the mobile device, a request for confirmation of the communication connection.
However, Buttolo disclose receiving, from an authentication device separate from the mobile device, a request for confirmation of the communication connection (col 8, lines 25-30, the authentication controller 238 of the vehicle 102 may broadcast an access confirmation to the mobile device 152 in response to a successful confirmation of the mobile device identifier and location).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of receive confirmation or rejection of the connection of the mobile device to, i.e. transmitting, the computing platform, i.e. authentication device for retrieval of vehicle data of Dickow, based on the teaching of analyzing the vehicle data by the mobile device of Irey, based on the teaching of the authentication controller  of the vehicle may broadcast an access confirmation to the mobile device in response to a successful confirmation of the mobile device identifier and location of Buttolo, because doing so would provide authentication for the mobile access connection ( col 8, lines 25-30 ).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dickow et al US 2017/0001649 in view of Irey US 2021/0334865 in view of Lesesky US 2016/0247153.

 	As per claim 38, Dickow in view of Irey disclose the vehicle-connectable device of claim 34, wherein the stored vehicle data including at least one of: accelerator pedal behavior data, steering behavior data, speed data, acceleration data, common distance data, or common route data (par 0019 A data collection application may be installed to the mobile device which implements BLE APIs to read and subscribe to vehicle data characteristics. For instance, for a mobile device subscribed to a vehicle speed data element using the data collection application, the vehicle may provide an alert to the mobile device when the vehicle speed meets a predetermined threshold speed, such as beyond 100 kilometers per hour (KPH), or when the vehicle comes to a complete stop. The data collection application may receive the alert, and may display the alert to the user).  
 	The combinations does not explicitly disclose biometric driver data generated by the vehicle-connectable device and associated with the vehicle.
  	However, Lesesky discloses biometric driver data generated by the vehicle-connectable device and associated with the vehicle( par 0009 electronically verifying comprises reading biometric data of the vehicle driver and matching the biometric data to data stored in memory of the mobile device).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  data collection application of Dickow, based on the teaching of analyzing the vehicle data by the mobile device of Irey , based on the teaching of biometric data of vehicle driver of Lesesky, because doing so would verify to confirm the driver identification data received by the mobile device matches the assigned vehicle driver( par 0009).


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dickow et al US 2017/0001649 in view of Irey US 2021/0334865 in view of van Boucq US 2015/0356606.

 	As per claim 39, Dickow in view of Irey discloses the vehicle-connectable device of claim 34, wherein the stored vehicle data comprises the vehicle-connectable device and the mobile device at a time when the mobile device generated an authentication request (Dickow, 0038, the data connection 204-A may be established between the wireless transceiver 154 of the mobile device 152-A and a BLE transceiver 214-A of a vehicle ECU 148 of the vehicle 102).  
  	 But the combination does not explicitly disclose evidence of a network connection.

    	However, Van Boucq disclose evidence of a network connection ( par 0143 a cookie ( evidence of connection), which makes it possible to determine whether the geolocation of said internet user is already recorded in a browser support, for example a fixed or portable computer, a data tablet, a mobile ) .

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of receive confirmation or rejection of the connection of the mobile device to, i.e. transmitting, the computing platform, i.e. authentication device for retrieval of vehicle data of Dickow,  based on the teaching of analyzing the vehicle data by the mobile device of Irey,  based on the teaching of evidence of connection of Van Boucq, doing so would check by the internet browser to determine whether the internet user has already been geo-located previously and already possesses a cookie ( evidence of connection)(par 0077).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496